Case 2:21-cv-04954-CBM-PD Document 35 Filed 09/10/21 Page 1 of 2 PageJS-6
                                                                     ID #:148




1
2
3
4
5
6
7
8
                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10                          WESTERN DIVISION

11
     ROGAN O’HANDLEY,                     Case No. 2:21-cv-04954-CBM(PDx)
12
13                          Plaintiff,    ORDER GRANTING STIPULATION
                                          OF ALL PARTIES TO TRANSFER
14        v.                              THIS ACTION TO THE U.S.
15                                        DISTRICT COURT FOR THE
     ALEX PADILLA, in his personal        NORTHERN DISTRICT OF
16   capacity;                            CALIFORNIA
17
                                          Courtroom: 18B
18                          Defendants.   Judge: Hon. Consuelo B. Marshall
19
20
21
22
23
24
25
26
27
28
Case 2:21-cv-04954-CBM-PD Document 35 Filed 09/10/21 Page 2 of 2 Page ID #:149




1                                            ORDER
2          Pursuant to Stipulation between the Parties and upon consideration of the
3    arguments presented therein, and other pleadings and documents on record in this
4    action, the stipulation to transfer is granted pursuant to 28 U.S.C. §1404(a), and the
5    captioned action is hereby transferred to the U.S. District Court for the Northern District
6    of California.
7
8          IT IS SO ORDERED.
9
10   Dated: September 10, 2021.                      __________________________
                                                     Hon. Consuelo B. Marshall
11
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
